Exhibit FOR IMMEDIATE RELEASE Contact: William C. McCartney Chief Financial Officer Telephone: (978) 688-1811 Fax: (978) 688-2976 WATTS WATER TECHNOLOGIES REPORTS FIRST QUARTER 2010 RESULTS North Andover, MAMay 4, 2010.Watts Water Technologies, Inc. (NYSE: WTS) today announced results for the first quarter ended April 4, 2010.Sales for the first quarter of 2010 were $319.3 million, an increase of $28.6 million, or 10%, compared to the first quarter of 2009. Net income for the first quarter of 2010 was $11.9 million, or $0.32 per share, compared to $3.4 million, or $0.09 per share, for the first quarter of 2009. Net income for the first quarters of 2010 and 2009 includes the following after-tax items: 2010 2009 Amount in $ millions Diluted EPS Effect Amount in $ millions Diluted EPS Effect Loss from discontinued operations ($0.3) ($0.01) ($0.7) ($0.02) Impairment charges ($0.1) - ($0.2) ($0.01) Restructuring/other charges ($4.1) ($0.11) ($4.7) ($0.12) Restructuring and other charges in 2010 were primarily for severance and other costs from the recently announced restructuring program in France and a tax charge related to the sale of an entity in China.The 2009 restructuring charges primarily relate to a tax charge of $3.9 million, or $0.11 per share, relating to previously realized tax benefits. Income from continuing operations for the first quarter of 2010 increased by $8.1 million to $12.2 million, or $0.33 per share, compared to $4.1 million, or $0.11 per share, for the first quarter of 2009.Favorable foreign currency movements positively affected income from continuing operations by $0.02 per share in the first quarter of 2010. Patrick S. O’Keefe, Chief Executive Officer, commented, “We were encouraged by the increased levels of activity in the first quarter, both in the retail and wholesale markets in the U.S. Although there were four additional workdays in the first quarter of 2010, which affected quarter over quarter comparisons, we also experienced an increase in orders and noticed some minor customer restocking. Europe also performed well, with stronger quarterly results than in the previous year.” Commenting on first quarter sales, Mr. O’ Keefe noted, “Sales increased 10% from the same quarter last year with an organic sales increase of $19.6 million, or 7%, and favorable changes in foreign exchange rates of $9.0 million, or 3%. “Sales in our North American segment increased for the first quarter of 2010 by $21.0 million, or 12%, to $198.5 million compared to $177.5 million for first quarter of 2009.This increase was the result of an increase in organic sales of $18.2 million, or 10%, and by favorable foreign exchange movements of $2.8 million, or 2%, associated with the strengthening of the Canadian dollar versus the U.S. dollar. “Organic sales in our North American wholesale market for the first quarter of 2010 increased 9% as compared to the first quarter of 2009.Organic sales in our North American home improvement retail market increased 14% for the first quarter of 2010 compared to the first quarter of 2009. The increase in both the wholesale and retail markets sales were primarily from increased sales volumes. “We derived 37% of our total sales for the first quarter of 2010 from our European segment. European sales increased $8.3 million, or 8%, to $116.5 million compared to $108.2 million for the first quarter of 2009.This increase was the result of an increase in organic sales of $2.1 million, or 2%, and favorable foreign exchange movements of $6.2 million, or 6%, associated with the strengthening of the Euro versus the U.S. dollar. The organic sales increase was primarily attributable to increased sales in the European wholesale market. “Sales in our China segment in the first quarter of 2010 decreased $0.7 million, or 14%, to $4.3 million, compared to $5.0 million for the first quarter of 2009 due to organic sales volume declines.” Mr.
